Title: To James Madison from John Zimmer, 17 April 1804 (Abstract)
From: Zimmer, John
To: Madison, James


17 April 1804, Philadelphia. “Mr. Savage American Agt. at Kingston in the Island of Jamaica exhibited to me, in January last, his Acct. with the United States—for Amt. of which his draft it appears was returned unpaid, in consequence of several charges therein Contained, for which he had not accompanied the Acct. with the Vouchers looked for—Amongst the rest he pointed Out two, One for Jama. Cury. 12 £ or 36$ pilotage for the Montezuma Commanded by Capt. Mulony. The other for £14.5 or 42 67/100 being Amt. of warm Cloathing furnished to five Men under Liet. Rush of the Adams And as I was coming direct he desired me to request those Gentlemn. to forward to you immediately the necessary papers certifying these Several sums of mony having been paid by Mr. Savage, who was under the impression that on such Occassions the Governt. would not withhold the paymt. to any of their Agts. abroad And also that those papers had long since been send [sic] to you. I have call’d on Capt. Mulony who assures me of his having instructed you in his Letter of 1st. febry. last [not found] to acct. With Mr. Savage for that Sum. In fact he shewed me his Letter to that effect. Mr. Rush handed me in his Certificate Acknowledging the receipt of those things for whh. you stand Charged And I now beg leave to in⟨close⟩ it to you [not found]—to prevent any farther delay in the acct. due Mr. Savage. From what I have myself seen in Jama. I am fully persuaded of the great necessity of An Agt. in that Colony—both on acct. of English & french depradations on our trade—and that the Agt. who ever he is Ought to be a person of abilities & approved integrity so as to enjoy the greatest Confidence of governmnt. and to be in some measure unrestrained as far as respects any Advances to any of our distress’d Seamen where there are always some applying for relief & Support.”
